Filed 5/1/13 In re Paul R. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re PAUL R., a Person Coming Under the
Juvenile Court Law.
                                                                 D062846
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J231-421)

         v.

PAUL R.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County,

Carolyn M. Caietti and Browder Willis, Judges. Affirmed.



         Following a contested adjudication hearing, the juvenile court found true an

allegation that Paul R. (the Minor) committed vandalism by defacing property with

graffiti causing damage of less than $400, a misdemeanor violation of Penal Code section

594, subdivisions (a) and (b)(2)(A).
       The Minor was declared a ward of the court and granted probation, subject to

certain conditions. The Minor was placed with his parents.

       Counsel for the Minor has filed a brief pursuant to People v. Wende (1979) 25

Cal.3d 436 (Wende) and Anders v California (1967) 386 U.S. 738 (Anders) raising

possible, but not arguable issues. We offered the Minor the opportunity to file his own

brief on appeal, but he has not responded.

                                STATEMENT OF FACTS

       On the afternoon of December 27, 2011, a maintenance worker at an apartment

complex observed the Minor "doing" graffiti on the sidewalk. The worker testified the

Minor was alone, wearing a sweatshirt, a cap and a backpack. The Minor was bent over

with a can in his right hand.

       The worker confronted the Minor, who then ran away into the back of the

complex. The worker approached the sidewalk where the Minor had been located and

observed fresh graffiti. He then reported the incident to the property manager.

       About five minutes later a black Ford Ranger truck pulled up to the property. The

Minor emerged from the property, got into the truck and it drove away. The manager

called police.

       Police located the truck and then brought the worker to the location where the

truck was stopped. The worker viewed the driver and the passenger from the truck and

identified the Minor as the person who "did" the graffiti.

       The defense presented two witnesses who testified they were with the Minor that

day at the complex. They said they were there to meet some girls and that the Minor was

                                             2
always in their presence. The Minor also testified and denied placing the graffiti on the

sidewalk.

                                       DISCUSSION

       As we have previously noted, appellate counsel has filed a brief indicating he is

unable to identify any argument for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal.3d 436. Pursuant to Anders, supra, 386 U.S.

738, the brief identifies possible, but not arguable issues:

       1. Whether the juvenile court erred in admitting evidence of the Minor's prior act

of putting up graffiti in the bedroom of his residence;

       2. Whether Minor's counsel was ineffective for (a) failing to seek to suppress the

eyewitness identification as unduly suggestive; (b) failing to object to the eyewitness

identification as the product of an unlawful seizure; (c) failure to object to the eyewitness

identification as the product of an unlawful arrest; and (d) failing to move for dismissal of

the case following the completion of the prosecution's case-in-chief (Welf. & Inst. Code,

§ 701.1).

       We have reviewed the entire record in accordance with Wende, supra, 25

Cal.3d 436 and Anders, supra, 386 U.S. 738, and have not found any reasonably arguable

appellate issues. Competent counsel has represented the Minor on this appeal.




                                              3
                                 DISPOSITION

    The judgment is affirmed.




                                               HUFFMAN, Acting P. J.

WE CONCUR:



                   AARON, J.



                     IRION, J.




                                      4